FILED UNDER SEAL

20-mj-465 DTS
STATE OF MINNESOTA
Ss. AFFIDAVIT OF

COUNTY OF HENNEPIN KYLIE WILLIAMSON

AFFIDAVIT IN SUPPORT AN APPLICATION
FOR A COMPLAINT AND ARREST WARRANT

I, Special Agent Kylie Williamson, being duly sworn, state the following:
INTRODUCTION AND AGENT BACKGROUND

is I am employed as a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”), and am thus an investigative or law enforcement officer
of the United States within the meaning of Section 2510(7) of Title 18 of the United States
Code. I have been employed as a Special Agent by the ATF since August of 2007. Prior
to that, I was employed by ATF for two years as an Industry Operations Investigator.

2. I am currently assigned to the Saint Paul Field Office. In my capacity as a
Special Agent with the ATF, I have participated in numerous criminal investigations of
individuals and entities related to violations of Federal Laws, particularly those under Titles
18, 21, and 26 of the United States Code. In my capacity as an ATF Special Agent I have
received on-going training related to criminal investigations to include crimes involving
gang activity, firearms violations, drug trafficking, arson, bombings, money laundering,
undercover operations, Title III wiretaps, as well as electronic and physical surveillance
procedures. I work with various law enforcement agencies and drug task forces throughout

the state of Minnesota and have supervised, led, and/or otherwise been a part of hundreds
of arrests and search warrants during my years as a law enforcement officer.

3. In my capacity as a Special Agent with the ATF, my responsibilities include,
but are not limited to, investigating firearms, arson, and explosives violations under Title
18 of the United States Code. During my time with the ATF, I have assisted in the
investigation of multiple cases falling within the ATF’s Arson and Explosives jurisdiction.
I graduated from the Criminal Investigator Training Program at the Federal Law
Enforcement Training Center and the Special Agent Basic Training at the ATF National
Academy. I| have received significant amounts of training on the subject-matter within the
ATF’s jurisdiction, including courses in criminal investigations, federal firearms
violations, federal arson laws, and federal explosives laws.

4. The facts in this Affidavit are based on my personal observations, my training
and experience, evidence gathered pursuant to search warrants, and information obtained
from other agents and witnesses. This Affidavit is intended to show merely that there is
sufficient probable cause for the requested search warrant and does not set forth all of my
knowledge about this matter.

Ji This affidavit is being submitted in support of the criminal complaint for
Matthew Scott WHITE. Based on my training, experience, participation in criminal
investigations and the facts set forth in this Affidavit, I respectfully submit that there is
probable cause to believe that Matthew WHITE conspired with his sister, Jessica WHITE,
and Jessica WHITE’S juvenile son, VJW, to commit arson in violation of Title 18 U.S.C,

Section 844(i), all in violation of Title 18 U.S.C., Section 371; and that Matthew WHITE
destroyed by fire, property used and engaged in interstate commerce, in violation of Title
18, U.S.C., Section 844(1).
PROBABLE CAUSE

6. On Monday, May 25, 2020, George Floyd died while in the custody of the
Minneapolis Police Department. The nature and circumstances of Mr. Floyd’s arrest,
subsequent death, and the actions of the Minneapolis Police Department came under
intense public scrutiny.

7. During Mr. Floyd’s encounter with police on May 25, multiple bystanders
gathered around the scene. At least one bystander filmed the incident, and shortly after it
occurred, posted a video on social media that soon went viral. By Tuesday morning, May
26, local and national news outlets had picked up the story about Mr. Floyd’s death, and
by Tuesday afternoon, thousands of people were gathered in the area of 38th and Chicago
Avenue to protest the treatment of Mr. Floyd.

8. Following the mostly peaceful protests that occurred on Tuesday night, the
Cities of Minneapolis and St. Paul, and some surrounding communities, endured three
nights of violence and destruction. Between Wednesday night and the early hours of
Saturday morning, following several organized and peaceful protests, hundreds of
individuals carried on into the night, vandalized and looted local businesses, and destroyed
buildings, vehicles, and other property through arson, smashing doors and windows, and
throwing objects.

9. As of Saturday morning, May 30, the Minneapolis Star Tribune reported that

approximately 246 businesses across the Twin Cities area had been vandalized, looted,
partially or completely destroyed by fire, or otherwise damaged. In the city of St. Paul, the
majority of the damaged buildings were located along University Avenue in the
Hamline/Midway neighborhood.

10. One of the businesses that was impacted by the above-referenced events was
Enterprise Rent-A-Car located at 1161 University Avenue West, St. Paul, Minnesota
(“Enterprise”). On May 28, 2020, a fire was started inside the building. The St. Paul Fire
Department arrived and attempted to extinguish the fire, but the building was completely
destroyed. On June 3, 2020, ATF’s National Response Team (NRT) examined the scene.
The cause of the fire was deemed incendiary by an ATF Certified Fire Investigator (CFI)
who also concluded that the fire originated from at least one area within the interior of the
structure.

11. During this investigation I have found evidence that shows three individuals
conspired to commit arson at Enterprise, and did aid and abet each other in committing that
arson.* On May 28, 2020, Enterprise’s surveillance cameras positioned inside and outside
of the business at 1161 University Avenue West, captured footage of Matthew WHITE ,and
another individual identified as VJW (who is a juvenile) entering and exiting the Enterprise
two different times as a third person, identified as Jessica Lynn WHITE, waited outside of

the building. Just before Matthew WHITE and VJW exited Enterprise for the last time,

 

' The investigation also revealed that, in addition to the three suspects described herein, witnesses
observed a separate group of individuals who attempted an arson by throwing a Molotov cocktail
onto the roof of Enterprise. ATF Certified Fire Investigators (CFIs) found evidence of a localized
fire on the roof of the Enterprise building, which corroborated that report. However, ATF CFIs
determined that the fire, which destroyed the building, originated from at least one area within the
interior of the structure.
fire can be seen flickering in the reflection of the front window. After Matthew WHITE
and VJW exited, the fire can be seen progressing, again, in the reflection of the front
window of the business. Within minutes of Matthew WHITE and VJW exiting the building,
the front office is filled with smoke, which is also seen pouring out of the front of the
building.

12. Specifically, the camera positioned on the entrance of the store shows
Matthew WHITE opening the door to the Enterprise, with his arms inside of his t-shirt, and
entering the Enterprise at approximately 8:44 p.m. Numerous people, including Matthew
WHITE and VJW, enter the business as Jessica WHITE waits outside.

13. Matthew WHITE is wearing a gray t-shirt with his arms concealed inside of
the t-shirt, a black hat, light colored face mask, blue jeans, and dark shoes. VJW is a male
with dark, shaggy hair, wearing a black and white bandana, a black t-shirt with “Andover”
clearly legible on the front of it, black shorts, blue shoes and a black backpack. Jessica
WHITE is a female with blue or green hair, wearing a hat, a black and white bandana, a

black t-shirt, black pants, and black shoes.
 

 

 

Figure 1 (Above Left) Screen capture of Matthew WHITE
generated from surveillance video.

Figure 2 (Above Right) Screen capture of VJW generated from
surveillance video.

Figure 3 (Below) Screen capture of Jessica WHITE generated from
surveillance video.

 

 

 
14. At approximately 8:45 p.m. Matthew WHITE and VJW exit Enterprise
through the front door, along with numerous other unidentified people. Within ten to fifteen
seconds, both Matthew WHITE and VJW re-enter the business and proceed to the rear of
the building toward the area where the fire originated. No other individuals re-entered the
business with Matthew WHITE and VJW. The surveillance video indicates that, at that
time (8:45 p.m.), Matthew WHITE, VJW, and one other person (Individual A), who had
remained inside when all others exited, were the only people inside of the business.

15. Individual A was wearing a black hat, red sandals, and a black athletic suit
with white stripes down the side. At approximately 8:46:50 p.m., Individual A exits the
business and re-enters approximately 30 seconds later. Individual A walks past the front
desk, and out of the view of the camera toward the same area as Matthew WHITE and
VJW. Individual A remains inside of the business for approximately one minute before
exiting a final time at approximately 8:47:42 p.m.

16. Matthew WHITE and VJW remain inside of the business, mostly in the back
area, out of the view of the camera, from the time they re-entered at 8:45 p.m., until
approximately 8:49:15 p.m. when both Matthew WHITE and VJW exit the business.

17. At approximately 8:47:13 p.m., while Matthew WHITE and VJW are inside
of the business, Jessica WHITE can be seen outside of the business, knocking on the front
window and looking into the front door of the business. At approximately 8:47:20 p.m.
Matthew WHITE and VJW briefly emerge from the back office area. Matthew WHITE
picks up a box from behind the front desk and returns to the rear of the business. VJW

walks into the view of the camera, toward the front door, carrying what appeared to be
papers and a cell phone, before abruptly turning around and heading to the back office area

again.

 

 

Figure 4 (Above) Screen capture of Jessica WHITE knocking on the
window generated from surveillance video.

Figure 5 (Below Left) Screen capture of Matthew WHITE
grabbing a box from behind the front desk generated from
surveillance video.

Figure 6 (Below Right) Screen capture of VJW holding papers and a
phone generated from surveillance video.

 

 

 
 

18. At approximately 8:48:56 p.m. fire can be seeing flickering in the reflection
of the front window. No fire is visible inside of the business on the interior camera view.
19. Approximately three seconds later, at 8:48:59 p.m., Matthew WHITE and
VJW emerge from the back of the business and enter the view of the camera. Matthew
WHITE and VJW appear to grab a garbage can from the room directly across from the

front desk and carry the garbage can back toward the area where the fire originated.
 

 

Figure 7 (Above) Screen capture of Matthew WHITE and VJW
carrying a trash can toward the area where the fire originated
generated from surveillance video.

 

 

 

20. VJW exits the business approximately ten seconds later at 8:49:10 p.m.,
followed by Matthew WHITE at approximately 8:49:15 p.m.

21. At approximately 8:49:36 p.m., a crowd begins to gather outside of the
business. Matthew WHITE, VJW, Jessica WHITE, and Individual A subsequently join the
crowd in watching the fire. VJW, Jessica WHITE, and Individual A appear to be using
cell phones to capture photographs and/or video of the fire.

22. By approximately 8:49:47 p.m., the reflection of the fire in the window is

clear and constant and the front lobby area is beginning to fill with smoke.

10
Interior
5:35]

 

 

Figure 8 (Above) Screen capture of the fire visible in the reflection of
the window and smoke beginning to fill the lobby generated from
surveillance video.

 

 

 

23. Witness NL described speaking with Matthew WHITE, VJW, and Jessica
WHITE, prior to Matthew WHITE and VJW entering the Enterprise building. Witness NL
said that the male with the gray t-shirt and white facemask, identified as Matthew WHITE,
started the fire. The witness did not see Matthew WHITE with any liquids or lighters, but
observed Matthew WHITE throwing things on the fire after it was started. Witness NL
described the area where the fire had started as being beyond the front desk, on the other
side of a small cut out window in the wall. Another witness, DT, described watching
Matthew WHITE come from the area where the fire was burning and exit the business. As
Matthew WHITE exited, DT heard Matthew WHITE say something similar to, “back up

because it’s going up,” which DT interpreted to mean that the building was going to burn.

11
The witnesses said that VJW looked like he was twelve (years old). Witness NL provided
law enforcement with a video he/she had taken as he/she was driving away from the
business. That video depicts the fire in the area NL described - the area behind the lobby

and front desk.

 

 

Figure 9 (Above) Screen capture of the fire behind the front
desk/lobby area of the business generated from a witness video.

 

 

 

24. Enterprise Rent-A-Car is a business that is used in and affects interstate and
foreign commerce. According to its website, Enterprise Rent-A-Car is a subsidiary of
Enterprise Holdings, headquartered out of St. Louis, Missouri. Enterprise Holdings,
through its independent regional subsidiaries and franchise partners, operates Enterprise
Rent-A-Car, National Car Rental and Alamo Rent-A-Car brands via more than 10,000 fully

staffed neighborhood and airport offices in 100 countries and territories. The Enterprise

12
Rent-A-Car located at 1161 University Avenue West in St. Paul, MN, is one of those
neighborhood offices. Enterprise Holding’s network, which includes Enterprise Rent-A-
Car, operates a fleet of more than two million vehicles around the world and has annual
revenues of $25.9 billion, making it the largest car rental service provider in the world as
measured by both fleet and revenue. Per the local manager, every car rented out by
Enterprise Rent-A-Car is owned and titled by Enterprise Holdings (St. Louis, MO). The
local manager also advised that each contract handled by the Enterprise Rent A Car at 1161
University Ave. in St. Paul, MN, is open ended and allows the renter to travel anywhere
in the United States and/or Canada. Renters also have the option to rent vehicles for one-
way travel, which permits for a vehicle to be rented in one state and returned in another.

IDENTIFICATION

25. On June 15, 2020, ATF issued a press release showing surveillance
photographs from the Enterprise that featured Matthew WHITE, VJW and Jessica WHITE,
as well as other images of the same individuals. ATF asked for assistance from the public
in identifying the three individuals. In this press release, ATF offered a $5,000 reward for

information regarding the Enterprise arsonists.

13
ae eS Oe) ATF ID # $100

 

LA LS ATF ID # 5102

 

Figure 10 (ABOVE) Photographs of Matthew WHITE (ATF ID
#8102), VJW (ATF ID #8101) and Jessica WHITE (ATF ID #5100) that
were released to the media on June 15, 2020.

 

 

 

14
26. On that same date, June 15, 2020, ATF received several tips, including tips
from individuals who wish to remain anonymous, identifying Jessica WHITE as ATF ID
#8100 and WHITE’S son, VJW, as ATF ID #8101.

27. Law Enforcement utilized the information from the tips in conjunction with
other investigative techniques and services and on June 16", 2020, Your Affiant presented
a criminal complaint to The Honorable Judge Katherine Menendez. Judge Menendez
found that Law Enforcement had probable cause to arrest Jessica WHITE for conspiring to
commit arson on property used in interstate commerce, in violation of Title 18, United
States Code, Section 844(i), all in violation of Title 18, United States Code, Section 371,
and on that same date, Jessica WHITE was arrested by Federal Agents.

28. On June 16, 2020, following Jessica WHITE’S arrest, Law Enforcement
executed a federal search warrant at Jessica WHITE and VJW’s address. During the
execution of the search warrant, Law Enforcement recovered distinct items of clothing that
Jessica WHITE and VJW had worn during the commission of the arson. In addition, law
enforcement seized electronic devices.

29. On June 22, 2020, an individual who witnessed the crime on May 28, 2020,
advised that Jessica WHITE’S brother, Matthew WHITE, was the male in the gray T-shirt
depicted in the Enterprise surveillance video and labeled “S102” in the press release. The
individual advised that Matthew WHITE was on Federal Supervised Release and was
living at an address around the Longfellow neighborhood in Minneapolis.

30. During the course of this investigation, Your Affiant utilized several

informational databases to collect information on Matthew WHITE, Jessica WHITE and

15
VJW. Conversations with U.S. Probation revealed that, Matthew WHITE, was on Federal
Supervised release and living at 2609 12" Ave S, Minneapolis, 55407, which is near the
Longfellow neighborhood. In addition, WHITE’S physical characteristics and build were
consistent with the physical characteristics and build of the male with his arms inside of
the gray T-shirt as depicted in the surveillance video from May 28, 2020. Your Affiant
learned that WHITE had multiple tattoos on both arms. Prior to identifying WHITE, Your
Affiant thought, based on training, experience, and participation in other criminal
investigations, that it was possible the male in the surveillance video had his arms inside
of the gray T-shirt to hide a distinct tattoo(s) or scars on his arms.

31. On June 23, 2020, Your Affiant examined data contained in the cell phone
seized from Jessica WHITE. WHITE had several photographs and videos from protests in
both St. Paul and Minneapolis, to include photographs of the Enterprise located at 1161
University Avenue West in St. Paul, MN. In two separate videos, Jessica WHITE and VJW
refer to the male in the gray T-shirt (Matthew WHITE) as “Uncle.” which would be
consistent with the fact that Matthew WHITE is Jessica WHITE’S brother and VIW’s
uncle. In one video, as Matthew WHITE was spray painting a building, Your Affiant
observed a tattoo on the inside of WHITE’S right forearm. Your Affiant noted that tattoo
was consistent with the location and shape of a tattoo depicted in WHITE’S booking

photographs of a lion.

16
CONCLUSION
32. Based on the above information, I believe there is probable cause to believe
that Jessica WHITE, VJW and Matthew WHITE have conspired with each other to commit
arson on property used in interstate commerce, in violation of Title 18, United States Code,
Section 844(i), all in violation of Title 18, United States Code, Section 371 (Count 1); and
that Matthew WHITE destroyed by fire, property used and engaged in interstate commerce,

in violation of Title 18, United States Code, Section 844(i) (Count 2).

Further your affiant sayeth not.
Respectfully submitted,

Kylie Williamson, ATF Special Agent

SUBSCRIBED and SWORN before me

by reliable electronic means (FaceTime and
email) pursuant to Fed. R. Crim. P. 41(d)(3) on
June 23, 2020:

t
eth TF Ate
The Honorable David T. Schultz
United States Magistrate Judge

17
